Appeal by defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered September 5, 1989, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although we agree that it was error for the court to allow the prosecutor to cross-examine the defendant about prior bad *770acts which had not been raised during the Sandoval hearing (see, People v Durham, 154 AD2d 615), the error was, nevertheless, harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
The defendant’s remaining contention, that the trial court gave an improper supplemental instruction on what constitutes a "place of business” (Penal Law § 265.02 [4]), is unpreserved for appellate review (CPL 470.05 [2]), and we decline to reach it in the exercise of our interest of justice jurisdiction (CPL 470.15 [6]). Mangano, P. J., Miller, O’Brien and Santucci, JJ., concur.